MOTION to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended to state that, upon the argument of this appeal, the defendant contended that section 21 of article III of the Rules and Regulations of the Department of Parks of the City of New York violated the defendant's rights of freedom of speech and of assembly without due process of law in violation of the Fourteenth Amendment to the Constitution of the United States. In affirming the conviction this court held that said section did not violate the Fourteenth Amendment.